Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/23/20, is a national stage entry of PCT/JP2019/018054, International Filing Date: 04/26/2019. PCT/JP2019/018054 claims foreign priority to 2018-085972, filed 04/27/2018. A certified copy of the foreign priority application is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1-9 and 13-15 are pending as of the response filed on 3/11/22. Claims 10-12 have been canceled. 
Applicant’s election of ANCA related angiitis as the autoimmune disease to be treated, and tirabrutinib as the Btk inhibitor in the reply filed on 3/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction is made final. Applicants have submitted claims 1-9 and 13-15 encompass the elected species, however, tirabrutinib is not included within the formulas shown in claims 7 and 13. Tirabrutinib has an ethynyl group substituted with methyl as a substituent for ring2, as shown below, however, methyl is not listed as substituent for an alkynyl group in claims 7 and 13:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The examiner maintains claims 1-6, 8-9, and 14-15 encompass the elected species. 
Claims 7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/22.
Claims 1-6, 8-9, and 14-15 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-9 depend from claim 1, and recite “wherein the compound having a Btk inhibitory activity”; however, claim 1 only recites “a compound having Btk activity”, not explicitly “Btk inhibitory activity”. There is insufficient antecedent basis for this limitation in claims 8-9, and the claims are as such indefinite. 
To overcome this rejection, it is suggested that claim 1 be amended to replace “a compound having Btk activity” with “a compound having Btk inhibitory activity”. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017). 
The claims are drawn to a method for treating the elected autoimmune disease, ANCA-related angiitis (ANCA related vasculitis) comprising administering an effective amount of the elected Btk inhibitor, tirabrutinib, to a mammal in need thereof
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
In addition to the elected disease, ANCA related angiitis, a rejection was made over pemphigus, pemphigoid, and cutaneous lupus erythematosus to provide compact prosecution, with the understanding that the species elections are maintained. 
Lannutti teaches methods of using Bruton’s tyrosine kinase (BTK) inhibitors for treating cancer, inflammation, immune disorders, and autoimmune disorders (Title & abstract; para [002]). Lannutti teaches a specific embodiment of treating an autoimmune disease in a subject comprising administering a Btk inhibitor from once to three times daily, wherein the autoimmune disease includes ANCA-associated vasculitis, granulomatosis with microscopic polyangiitis, and Wegener’s granulomatosis (para [0078], [00374]). In another limited embodiment, Lannutti teaches treatment a disorder in a human subject comprising administering a Btk inhibitor, with the elected species, shown below, included within a group of nine Btk inhibitors (para [0061], [0063]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Lannutti further teaches an embodiment of treating a dermatosis comprising administering a therapeutically effective amount of a Btk inhibitor, with cutaneous lupus erythematosus, pemphigus vulgaris, bullous pemphigoid, pemphigus erythematosus, and pemphigus nodularis included as dermatosis to be treated, and wherein the elected species is included within a group of nine Btk inhibitors (para [0072]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have treated a mammal subject in need of treatment for ANCA related angiitis (ANCA related vasculitis), including microscopic polyangiitis and Wegener’s granulomatosis, as well as pemphigus, pemphigoid, or cutaneous lupus erythematosus comprising administering a therapeutically effective amount of the elected Btk inhibitor, tirabrutinib, in consideration of Lannutti. Lannutti teaches administering therapeutically effective amounts of a Btk inhibitor for treating inflammatory or autoimmune diseases, and further teaches ANCA related vasculitis, including microscopic polyangiitis and Wegener’s granulomatosis, as well as pemphigus, pemphigoid, or cutaneous lupus erythematosus as diseases to be treated. Furthermore, Lannutti exemplifies tirabrutinib as a Btk inhibitor for treatment. As such, one of ordinary skill in the art would have arrived at the instantly claimed method of treatment before the effective filing date of the instant claims, and have had a reasonable expectation of success. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017) as applied to claims 1-4 and 8-9 above, and further in view of Jennette et. al., Clin. J. Amer. Soc. Nephrol., vol. 12, pp. 1-12, publ. 8/25/2017.
Claim 5 is drawn to the method of claim 1, wherein the ANCA related angiitis is an MPO-ANCA positive and/or PR3-ANCA positive ANCA related angiitis.
Lannutti teaches administering a Btk inhibitor such as the elected species, tirabrutinib, for treating ANCA related vasculitis, but treatment of an MPO-ANCA positive and/or PR3-ANCA positive ANCA related angiitis is not explicitly taught.
Jennette teaches ANCA vasculitis as an autoimmune disease that produces ANCA specific for myeloperoxidase (MPO-ANCA) or proteinase 3 (PR3-ANCA) (Abstract; p. 1, 2nd para). Jennette teaches ANCA associated vasculitis is further categorized as microscopic polyangiitis, granulomatosis with polyangiitis, eosinophilic granulomatosis with polyangiitis, or renal limited vasculitis based on pathologic and clinical characteristics (p. 1, 2nd para; p. 2, Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject in need thereof for an MPO-ANCA positive and/or PR3-ANCA positive ANCA-related angiitis comprising administering a therapeutically effective amount of the elected Btk inhibitor, tirabrutinib, in consideration of Lannutti and Jennette. Lannuttis teaches treatment of autoimmune diseases in a mammal such as ANCA-associated vasculitis comprising administering a Btk inhibitor, of which the elected Btk inhibitor is exemplified, while Jennette teaches ANCA-associated vasculitis to be classified as MPO-ANCA and/or PR3-ANCA positive. As ANCA associated vasculitis is taught to be categorized as MPO-ANCA and/or PR3-ANCA positive, it would have been prima facie obvious to have administered an effective amount of tirabrutinib to a human subject having MPO-ANCA and/or PR3-ANCA positive ANCA-associated angiitis, and have had a reasonable expectation of success. 


Claim(s) 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennette et. al., Clin. J. Amer. Soc. Nephrol., vol. 12, pp. 1-12, publ. 8/25/2017, in view of Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017).
The claims are drawn to a method for inhibition the formation of neutrophil extracellular traps (NETs) comprising administering an effective amount of the elected Btk inhibitor, tirabrutinib, to a patient in need thereof
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Jennette teaches ANCA vasculitis as an autoimmune disease that produces ANCA that is specific for myeloperoxidase (MPO-ANCA) or proteinase 3 (PR3-ANCA) (Abstract; p. 1, 2nd para). Jennette teaches ANCA associated vasculitis is further categorized as microscopic polyangiitis, granulomatosis with polyangiitis, eosinophilic granulomatosis with polyangiitis, or renal limited vasculitis based on pathologic and clinical characteristics (p. 1, 2nd para; p. 2, Table 1). Jennette further teaches both MPO-ANCA and PR3-ANCA IgG can activate primed neutrophils resulting in the release of oxygen radicals, degranulation, release of lytic and proinflammatory enzymes, and release of neutrophil extracellular traps (NETs), which can induce tissue injury and enhance the autoimmune response (p. 6, right col., 2nd para; p. 7, Fig. 4). 
Jennette doesn’t teach or suggest administering a Btk inhibitor. 
Lannutti teaches methods of using Bruton’s tyrosine kinase (BTK) inhibitors for treating cancer, inflammation, immune disorders, and autoimmune disorders (Title & abstract; para [002]). Lannutti teaches a specific embodiment of treating an autoimmune disease in a subject comprising administering a Btk inhibitor from once to three times daily, wherein the autoimmune disease includes ANCA-associated vasculitis, granulomatosis with microscopic polyangiitis, and Wegener’s granulomatosis (para [078], [00374]). In another limited embodiment, Lannutti teaches treatment a disorder in a human subject comprising administering a Btk inhibitor, with the elected species, shown below, included within a group of nine Btk inhibitors (para [0061], [0063]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Lannutti further teaches an embodiment of treating a dermatosis comprising administering a therapeutically effective amount of a Btk inhibitor, with cutaneous lupus erythematosus, pemphigus vulgaris, bullous pemphigoid, pemphigus erythematosus, and pemphigus nodularis included as dermatosis to be treated, and wherein the elected species is included within a group of nine Btk inhibitors (para [0072]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have treated a mammal subject in need of treatment for ANCA related angiitis, including microscopic polyangiitis and Wegener’s granulomatosis, comprising administering a therapeutically effective amount of the elected Btk inhibitor, tirabrutinib, in consideration of Lannutti. Lannutti teaches administering therapeutically effective amounts of a Btk inhibitor for treating inflammatory or autoimmune diseases, and further teaches ANCA related angiitis or ANCA related vasculitis, including microscopic polyangiitis and Wegener’s granulomatosis as diseases to be treated. Furthermore, Lannutti exemplifies tirabrutinib as a Btk inhibitor for treatment. As such, one of ordinary skill in the art would have arrived at the instantly claimed method of treatment before the effective filing date of the instant claims, and have had a reasonable expectation of success. Jennette teaches both MPO-ANCA and PR3-ANCA IgG can activate release of neutrophil extracellular traps, which can induce tissue injury and enhance the autoimmune response; therefore, it would have been prima facie obvious to have treated MPO-ANCA or PR3-ANCA positive ANCA-associated vasculitis by administering the Btk inhibitor, tirabrutinib, since ANCA associated angiitis is categorized as being MPO-ANCA or PR3-ANCA positive. Furthermore, it would have been prima facie obvious that by effectively treating MPO-ANCA positive and/or PR3-ANCA positive ANCA-associated vasculitis by administering tirabrutinib, the release of NETs would have been suppressed or inhibited as a result, since this is a characteristics of the disease process. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9879013 B2 in view of Kuhn et. al., J. Autoimmun., vol. 48-49, pp. 14-19, publ. 2014. The instant claim is drawn to a method for treating an autoimmune disease including cutaneous lupus erythematosus comprising administering to a mammal in need thereof an effective amount of a compound having Btk activity. The claims of US ‘013 are drawn to a method of treating a Btk-related disease including lupus and systemic lupus erythematosus, comprising administering to a mammal in need thereof an effective amount of a compound of formula (I): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The compounds of formula (I) as recited by the claims of US ‘013 are defined in the disclosure as having Btk inhibitory activity (see Abstract). Although the method of the copending claims recite treatment of lupus and systemic lupus erythematosus, and not explicitly cutaneous lupus erythematosus as recited by the instant claim, Kuhn teaches cutaneous manifestations of systemic lupus erythematosus occur in 72-85% of patients, which can develop at any stage of disease, and represent the first sign of disease in 23-28% of patients (Abstract; p. 14, 1st para; p. 18, Conclusion para). Kuhn further teaches subtypes of cutaneous lupus erythematosus to include acute cutaneous lupus erythematosus, subacute cutaneous lupus erythematosus, chronic cutaneous lupus erythematosus, and intermittent cutaneous lupus erythematosus (p. 15, Table 1). It would have been prima facie obvious to one of ordinary skill in the art to have applied the method claimed in US ‘013 to treat a mammal having cutaneous lupus erythematosus, since the claims of US ‘013 recite treating lupus and systemic lupus erythematosus, and Kuhn teaches cutaneous lupus erythematosus as a common manifestation of systemic lupus erythematosus. The instant claim and the claims of US ‘013 are therefore not patentably distinct. 


Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9896453 B2 in view of Kuhn et. al., J. Autoimmun., vol. 48-49, pp. 14-19, publ. 2014. The instant claim is drawn to a method for treating an autoimmune disease including cutaneous lupus erythematosus comprising administering to a mammal in need thereof an effective amount of a compound having Btk activity, wherein Btk activity compounds include tirabrutinib and salts thereof: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The claims of US ‘453 are drawn to a pharmaceutical composition comprising 6-amino-9-[(3R)-1-(2-butynoyl)-3-pyrrolidinyl]-7-(4-phenoxyphenyl)-7,9-dihydro-8H-purin-8-one HCl; and a method of treating a Btk related disease comprising administering the above compound, wherein Btk related diseases are recited to comprising lupus and systemic lupus erythematosus. The claims of US ‘453 thus encompass a composition and method of treatment using tirabrutinib HCl. While the instant claims recite treatment of cutaneous lupus erythematosus, which is not explicitly recited by the claims of US ‘453, Kuhn teaches cutaneous manifestations of systemic lupus erythematosus to occur in 72-85% of patients, which can develop at any stage of disease, and represent the first sign of disease in 23-28% of patients (Abstract; p. 14, 1st para; p. 18, Conclusion para). Kuhn further teaches subtypes of cutaneous lupus erythematosus to include acute cutaneous lupus erythematosus, subacute cutaneous lupus erythematosus, chronic cutaneous lupus erythematosus, and intermittent cutaneous lupus erythematosus (p. 15, Table 1). It would have been prima facie obvious to one of ordinary skill in the art to have applied the method claimed in US ‘453 to treat a mammal having cutaneous lupus erythematosus, since the claims of US ‘453 recite treating lupus and systemic lupus erythematosus, and Kuhn teaches cutaneous lupus erythematosus as a common manifestation of systemic lupus erythematosus. The pharmaceutical composition claimed in US ‘453 is not patentably distinct from the instantly claimed method since the compound present in the composition is required to practice the instantly claimed method. The instant claim and the claims of US ‘453 are therefore not patentably distinct.


Claims 1 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9926322 B2 in view of Kuhn et. al., J. Autoimmun., vol. 48-49, pp. 14-19, publ. 2014. The instant claims are drawn to a method for treating an autoimmune disease including cutaneous lupus erythematosus comprising administering to a mammal in need thereof an effective amount of a compound having Btk activity, wherein Btk activity compounds include tirabrutinib and salts thereof: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. The claim of US ‘322 is drawn to a method of treating a Btk related disease comprising administering 6-amino-9-[(3R)-1-(2-butynoyl)-3-pyrrolidinyl]-7-(4-phenoxyphenyl)-7,9-dihydro-8H-purin-8-one (structurally identical to ibrutinib) or a salt thereof, wherein Btk related diseases are recited to comprising lupus and systemic lupus erythematosus. While the instant claims recite treatment of cutaneous lupus erythematosus, which is not explicitly recited by the claim of US ‘322, Kuhn teaches cutaneous manifestations of systemic lupus erythematosus to occur in 72-85% of patients, which can develop at any stage of disease, and represent the first sign of disease in 23-28% of patients (Abstract; p. 14, 1st para; p. 18, Conclusion para). Kuhn further teaches subtypes of cutaneous lupus erythematosus to include acute cutaneous lupus erythematosus, subacute cutaneous lupus erythematosus, chronic cutaneous lupus erythematosus, and intermittent cutaneous lupus erythematosus (p. 15, Table 1). It would have been prima facie obvious to one of ordinary skill in the art to have applied the method claimed in US ‘322 to treat a mammal having cutaneous lupus erythematosus, since the claim of US ‘322 recites treating lupus and systemic lupus erythematosus, and Kuhn teaches cutaneous lupus erythematosus as a common manifestation of systemic lupus erythematosus. The pharmaceutical composition claimed in US ‘322 is not patentably distinct from the instantly claimed method since the compound present in the composition is required to practice the instantly claimed method. The instant claims and the claim of US ‘322 are therefore not patentably distinct.


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10314844 B2 in view of Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017), and Jennette et. al., Clin. J. Amer. Soc. Nephrol., vol. 12, pp. 1-12, publ. 8/25/2017. The instant claims are drawn to a method for treating an autoimmune disease, such as ANCA-related angiitis (ANCA related vasculitis) comprising administering an effective amount of a Btk active compound, to a mammal in need thereof. The claims of US ‘844 are drawn to a compound of formula (I), shown below, and a method of treating an autoimmune disease comprising administering to a human in need thereof a compound of formula (I): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. The disclosure of US ‘844 defines the compounds as Btk inhibitors (abstract). The instant claims and the claims of US ‘844 overlap in scope in that both sets of claims encompass treatment with Btk inhibitors. Although the instant claims recite treatment of ANCA associated angiitis (vasculitis), which is not explicitly recited by the claims of US ‘844, the claims of US ‘844 do broadly recite treatment of autoimmune diseases, and ANCA associated angiitis is an autoimmune disease, as taught by Lannutti. Lannutti teaches methods of using Bruton’s tyrosine kinase (BTK) inhibitors for treating cancer, inflammation, immune disorders, and autoimmune disorders (Title & abstract; para [002]). Lannutti teaches a specific embodiment of treating an autoimmune disease in a subject comprising administering a Btk inhibitor from once to three times daily, wherein the autoimmune disease includes ANCA-associated vasculitis, granulomatosis with microscopic polyangiitis, and Wegener’s granulomatosis (para [078], [00374]). Therefore, as the claimed method of US ‘844 recites treating an autoimmune disease, and ANCA associated vasculitis is an autoimmune disease, it would have been prima facie obvious to have applied the method claimed in US ‘844 to treat ANCA associated angiitis or vasculitis. Jennette teaches ANCA vasculitis as an autoimmune disease that produces ANCA that is specific for myeloperoxidase (MPO-ANCA) or proteinase 3 (PR3-ANCA) (Abstract; p. 1, 2nd para). Jennette teaches ANCA associated vasculitis is categorized as microscopic polyangiitis, granulomatosis with polyangiitis, eosinophilic granulomatosis with polyangiitis, or renal limited vasculitis based on pathologic and clinical characteristics (p. 1, 2nd para; p. 2, Table 1). As such, it would have been prima facie obvious to have applied the method claimed in US ‘844 to treat MPO-ANCA positive and/or PR3-ANCA positive ANCA-associated angiitis as recited by instant claim 5, in view of the combined teachings of Lannutti and Jennette. The compounds claimed in US ‘844 are not patentably distinct from the instantly claimed method since the compounds present in the claims of US ‘844 (Btk inhibitors) are required to practice the instantly claimed method. The instant claims and claims of US ‘844 are therefore not patentably distinct. 


Claims 1 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10370377 B2 in view of Kuhn et. al., J. Autoimmun., vol. 48-49, pp. 14-19, publ. 2014. The instant claims are drawn to a method for treating an autoimmune disease including cutaneous lupus erythematosus comprising administering to a mammal in need thereof an effective amount of a compound having Btk activity, wherein Btk activity compounds include tirabrutinib and salts thereof: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. The claim of US ‘377 is drawn to a method of treating a Btk related disease comprising administering 6-amino-9-[(3R)-1-(2-butynoyl)-3-pyrrolidinyl]-7-(4-phenoxyphenyl)-7,9-dihydro-8H-purin-8-one (structurally identical to ibrutinib) or a salt thereof, wherein Btk related diseases are recited to include lupus and systemic lupus erythematosus. While the instant claims recite treatment of cutaneous lupus erythematosus, which is not explicitly recited by the claim of US ‘377, Kuhn teaches cutaneous manifestations of systemic lupus erythematosus to occur in 72-85% of patients, which can develop at any stage of disease, and represent the first sign of disease in 23-28% of patients (Abstract; p. 14, 1st para; p. 18, Conclusion para). Kuhn further teaches subtypes of cutaneous lupus erythematosus to include acute cutaneous lupus erythematosus, subacute cutaneous lupus erythematosus, chronic cutaneous lupus erythematosus, and intermittent cutaneous lupus erythematosus (p. 15, Table 1). It would have been prima facie obvious to one of ordinary skill in the art to have applied the method claimed in US ‘377 to treat a mammal having cutaneous lupus erythematosus, since the claim of US ‘377 recites treating lupus and systemic lupus erythematosus, and Kuhn teaches cutaneous lupus erythematosus as a common manifestation of systemic lupus erythematosus. The instant claims and the claim of US ‘377 are therefore not patentably distinct.


Information Disclosure Statement
The IDS filed on 11/24/20 has been considered. 


Conclusion
Claims 1-6, 8-9, and 14-15 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627